Citation Nr: 1532167	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-20 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation prior to July 9, 2009, and a rating in excess of 10 percent thereafter, for a service-connected right hand disability, status post fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel





INTRODUCTION

The Veteran had active service in the U.S. Air Force from February 1985 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Salt Lake City, Utah Department of Veterans Affairs Regional Office (RO).  In his May 2009 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for October 2010.  However, the Veteran failed to appear for the scheduled hearing and did not request that the hearing be rescheduled.  The Board, therefore, considers his request to be withdrawn.  


FINDINGS OF FACT


1. For the period prior to July 9, 2009, the Veteran's right hand disability was manifested by normal range of motion, no painful motion, normal nerve function and normal hand and palm.

2. For the period beginning on July 9, 2009, the Veteran's right hand disability is manifested by no more than pain and limitation of motion without ankylosis.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating prior to July 9, 2009, for a right hand disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).

2. The criteria for a rating greater than 10 percent beginning on July 9, 2009, for a right hand disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in March 2007 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2007 letter also provided appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Post-service VA treatment records have been obtained.  The Veteran has been provided VA examinations in April 2007 and July 2009.  All identified or submitted outpatient treatment records have been associated with the electronic claims file.  Per the Board's October 2014 remand, the Veteran was scheduled for a new VA examination in December 2014.  However, the Veteran failed to appear for the examination, did not give good cause for his absence, and has not requested that the examination be rescheduled.  Under these circumstances, there has been substantial compliance with the October 2014 remand instructions, and an additional remand to comply with the Board's directives is not required.  D'Aries v. Peake, 22 Vet. App. 97, 104,106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of sufficient cooperation is a factor in VA's decision to adjudicate the current issue without further development of the claims.

Neither the Veteran nor his representative has identified any further outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  That does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to those elements. Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59  (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board finds nothing of record which leads to a conclusion that the evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding an issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Diagnostic Code (DC) 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

As the Veteran did not attend the scheduled December 2014 VA examination, the only pertinent medical evidence of record are April 2007 and July 2009 VA examination reports, and outpatient treatment records.  In April 2007, the Veteran's bilateral wrist extension was 0-70, flexion was 0-80, ulnar deviation was 0-45, and radial deviation was 0-20, and these ranges were noted to be within normal limits. All nerve functions were intact and normal, forearm musculature was normal. The hands and palm were within normal limits bilaterally.  

At the July 2009 examination, the Veteran reported that since his last VA examination, he had experienced constant dull aching in his right hand and a decrease in the range of motion in his wrist.  On physical examination, the examiner noted the Veteran had tenderness from the right thumb/snuff box region to the radial aspect of the wrist, with mild swelling.  It was noted that the right wrist measured 19 centimeters and the left wrist measured 18.  There were no limitations in range of motion of any finger, including the thumb and metacarpophalangeal joints.  Range of motion of the right wrist was noted to be limited, with reported measurements of: dorsiflexion to 50 degrees, with constant dull ache but no pain; palmar flexion to 45 degrees, with dull ache but no pain; radial deviation to 10 degrees, with no change in ache; and ulnar deviation was unaffected.  There was no further limitation of motion with passive range of motion or repetitive movements and the examiner did not indicate that ankylosis was present.  The Veteran reported he had been unemployed since his separation from active service in 2007, but that he was not looking for employment.  The examiner noted that the right hand disability cause mild impairment in chores, shopping, exercise, traveling, bathing, and dressing; and moderate impairment in sports and recreation.  

A September 2012 VA treatment record notes that the Veteran was seen for complaints of right wrist pain, which he reported was caused by falling while skating with his son and catching himself on his hands.  X-ray of the right wrist at that time was negative for any pathology.  The remainder of the VA outpatient treatment notes of record provide no indication that the Veteran's service-connected right hand disability is worse than what is reflected in the VA examination report of record.  

Based upon the evidence of record, the Board finds that no change in the Veteran's evaluations is warranted. For the period prior to July 9, 2009, the Veteran's status post right hand fracture showed no limitation of motion, no painful motion, no limitation of the hand, no swelling, fatigability, weakness, or any other symptoms. Thus, there is no basis for awarding compensation for this disability for this period. As of July 9, 2009, at his examination, the Veteran's service-connected right hand disability is manifested by no more than pain and limitation of motion without evidence of ankylosis.  Specifically, his range of motion as recorded did not meet the levels required to be compensable under DC 5215, and his current 10 percent evaluation is based on his noted painful motion. Accordingly, this rating compensates him for all of his relevant symptomatology. See 38 C.F.R. § 4.59 (2014). Further, given the Veteran's failure to report for the 2014 examination, there is no evidence that the Veteran has additional limitation of motion than that exhibited on July 2009 VA examination.  Therefore, a rating in excess of 10 percent is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for an increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected right hand disability is found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The evidence in this case is not indicative of a marked interference with employment as a result of a service-connected disability.  The July 2009 VA examiner noted the Veteran had been unemployed since his separation from active service, but the Veteran did not report, and there is no evidence to suggest, that this was a result of his service-connected right hand disability, or any other service-connected disabilities.  There is no evidence of other related factors such as frequent periods of hospitalization or emergency treatment due to a service-connected disability.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service is not warranted.  38 C.F.R. § 3.321 (2014); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial compensable rating for the period prior to July 9, 2009, and an initial disability rating in excess of 10 percent for the period beginning on July 9, 2009, for a right hand disability is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


